                                        UNITED          STATES       DISTRICT          COURT



                                              for the        District of                                       New Jersey

                      United States of America
                                                                                   ORDER SETTING CONDITIONS
                                   v.                                                     OF RELEASE
                      Loc1    PCcrc1
                         Defendant                                                               Case Number:

     IT IS ORDERED on this               day of]fl                 , 2019 that the release of the defendant is subject to the


     following conditions:
        (1) The defendant must not violate any federal, state or local law while on release.
        (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                  42 U.S.C. § 14135a.
        (3) The  defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
                  any  change in address andlor telephone number.
        (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                             Release on Bond

Bail be fixed at $    b0,                 -                  and the defendant shall be released upon:

       (./xecuting an unsecured appearance bond ( ) with co-signor(s)
       ( ) Executing a secured appearance bond ( ) with co-signor(s)
       (    Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
            )




                                                    Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
below:

IT IS FUJHER ORDERED that, in addition to the above, the following conditions are imposed:
      ( ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
      (   The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
      (
          The defendant shall be released into the third party custody of
            )




                 who agrees (a) to supervise the defendant in accordance with all the conditions ofrelease, (b) to use every effort to
                 assure the appearance of the defendant at all scheduled court proceedings, and (c) to notfy the court immediately
                 in the event the defendant violates any conditions ofrelease or disappears.


                         Custodian Signature:                                            Date:


                (V)The defendant’s travel is restricted to ( ) New Jersey ( )                   iE()I7L t      U, frA    Sft+-ej
                                                                                                                 IS5         ‘c’C
          (V Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
          ( ) Substance abuse testing anäor treatment as directed by PTS. Refrain from obstructing or tampering with substance
          ( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in
          ( ) Mental health testing/treatment as directed by PTS.
          ( ) Abstain from the use of alcohol.
          ( ) Maintain current residence or a residence approved by PTS.
          ( ) Maintain or actively seek employment andlor commence an education program.
          ( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
          ( ) Have no contact with the following individuals:
      ( ) Defendant is to participate in one of the following home confinement program components and abide by all the
           ( ) (1) Curfew. You are restricted to your residence every day ( ) from                 to           or ( ) as
                         tlirpctptj   by   tlw nrptril       rvire’ nffir   or   ciinervicinc offr or
             ( )    (ii) Home Detention. You are restricted to your residence at all times except for employment; education;
                          religious services; medical, substance abuse, or mental health treatment; attorney visits; court
                          appearances; court-ordered obligations; or other activities as pre-approved by the pretrial services office
                          or supervising officer; or
             ( )    (iii) Home Incarceration. You are restricted to your residence at all times except for medical needs or
                          treatment, religious services, and court appearances or other activities pre-approved by the pretrial
                          services office or supervising officer.

       ( ) Defendant is subject to the following computer/internet restrictions which may include manual inspection andlor
           ( ) (i)        No Computers          defendant is prohibited from possession andJor use of computers or
                                                         -




           ( ) (ii) Computer No Internet Access: defendant is permitted use of computers or connected devices, and
                                           -
                                                                                                                       but
           ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected      devices,
                          is permitted access to the Internet (World Wide Web, FTP Sites, WC Servers, Instant Messaging, etc.)
                          for purposes pre-approved by Pretrial Services at [ ] home [ ] for employment purposes.
              (     Civ Conent of Other Nesidentc -by consent of other residents in the home. nv comniiters in the home

                                                                                                                            (        ) Other:

        (    ) Other:
        (    ) Other:




                                                                                                                                    Page 2 of 3
                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWNG PENALTIES AND SANCTIONS:
                                 Violating any of the foregoing conditions of release may result in the immediate issuance of a
 warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
 contempt of court and could result in imprisonment, a fine, or both.
             While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
 than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year.
 This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
 or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
 intimidation are significantly more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                  (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you      —




                        will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                  (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will
                                                                                                                                —




                        be fined not more than $250,000 or imprisoned for not more than five years, or both;
                  (3) any other felony       you will be fined not more than $250,000 or imprisoned not more than two years, or
                                               —




                        both;
                  (4) a misdemeanor        you will be fined not more than S 100,000 or imprisoned not more than one year, or both.
                                           —




                  A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
 receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.
                                             Acknowledgment of the Defendant

              I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surren er to serve any sentence im ed. I am aware of the penalties
and sanctions set foiTh above.

                                                                     .      ‘‘
                                                                                 Defendant’s Signature
                                                              /
                                                          V                                              City and
State
                                       Directions to the United States Marshal

   (        )      The defendant is ORDERED released after processing.
   (        )      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk
            or judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
            custody, the def ndant must be produced before the appropriate judge at the ime and place specified.

  Date:___________
                                                                                  Judicial Officer s Signature

                                                                                        Csi u.S. )
                                                                                 J       Printed name and title


  (REv. 4/09)
PAGE   3 OF 3
